                       ATTORNEY WORKPRODUCT
                                    RONALD R. TAYLOR
                                  PRIVATE INVESTIGATOR

                             REPORT OF INVESTIGATION

Attorney:      Holly Pierson
               David Brown

Report:        Memorandum of Activities

Report #:      1

In re:          Joe Wiseman

Investigator Taylor was requested to conduct an investigation to determine if the lump sum
contracts negotiated by Joe Wiseman with Buncombe County were “padded” to include illegal
payments for trips and other personal expenses for Buncombe County employees.

The following is an outline of all investigative activities regarding this investigation:

                                      Details of Investigation

Defense counsel briefed Investigator Taylor as to the details of the investigation of Wiseman.

Subsequent to these conversations, Investigator Taylor received numerous files in the possession
of defense counsel relating to the payment of the illegal payments. These documents included
various documents relating to meetings and discussions with the AUSA regarding the Wiseman
investigation, and certain contracts and spreadsheets relating to trips paid for by Wiseman during
the relevant period (2014 – 2017).

Investigator Taylor conducted a thorough examination of the documents provided by defense
counsel. After this document review, Investigator Taylor believed that a detailed analysis of the
contracts themselves would be the best approach to determine if the contracts were padded. In an
effort to validate Investigator Taylor’s investigative approach, Investigator Taylor contacted
Tony Ollmann, CPA. Ollmann is the firm director of Baker Tilly Virchow Krause, LLP a
construction risk management CPA practice headquartered in Wisconsin. Ollmann’s expertise
includes large complex construction audits, process improvement consulting, and construction
fraud prevention and detection. Ollmann also provides litigation support services and is a
frequent speaker at numerous construction, trade and audit associations. Ollmann agreed with
Investigator Taylor’s approach to the issues in the Wiseman matter, primarily that the scope of
work to be performed in the multi-year contracts should be compared with the other multi-year
contracts.

                                                  1
Investigator Taylor then conducted several detailed interviews of Wiseman regarding this issue
and requested that Wiseman provide Investigator Taylor with all contracts negotiated by
Wiseman with Buncombe County during the period 2014-2018. Investigator Taylor received a
total of 59 contracts. Investigator Taylor determined that 26 of these contracts were multi-year
(recurring) contracts and the remaining 33 contracts were yearly (non-recurring) contracts.

During Investigator Taylor’s investigation, defense counsel requested, via a FOIA request, all
documents relating to contracts negotiated with engineering firms before 2014 and all subsequent
contracts negotiated with other engineering firms after 2017. This request was made in an
attempt to obtain contracts that were negotiated before and after the period in question to
determine the price of any like scope work in these contracts.

Investigator Taylor subsequently received approximately 350 PDF documents relating to the
FOIA request from Buncombe County. These documents were reviewed and only a small
number of these documents could be identified for comparison purposes.

Investigator Taylor first attempted to examine each of the multi-year contracts and identify the
scope of work performed on each contract and compare the costs related to the scope of work
from year to year on these contracts.

Subsequent to an analysis of these contracts, Investigator Taylor contacted Wiseman and asked
for an explanation as to any differences in the price of the contracts, if it fluctuated from year to
year. Wiseman provided Investigator Taylor detailed explanations as to why the contracts
increased or decreased. As a result, Investigator Taylor requested that Wiseman provide
Investigator Taylor any documentation that would support Wiseman’s explanation for the
increase/decrease in the price of the contracts.

Investigator Taylor completed an analysis of the multi-year contracts (26 contracts) which
included Wiseman’s explanation for any increase/decrease in the contracts, and any supporting
documentation of his explanations, and found no evidence of padding in the multi-year contracts.
However, Investigator Taylor had no contracts to compare to the yearly (non-recurring) contracts
(33 contracts).

During this investigation Investigator Taylor discovered that Wiseman learned how to price lump
sum contracts while working at CDM Smith. Wiseman continued to price the lump sum
contracts he negotiated with Buncombe County using the same methodology he learned while
working at CDM Smith. The pricing of a lump sum contract includes Wiseman’s direct labor
charge (which includes a multiplier to cover the cost of overhead and profit). To arrive at the
direct labor charge, Wiseman would estimate the number of hours it would take to complete the
project and multiply this by his hourly rate. While working for CDM Smith, Wiseman’s hourly
rate was approximately $200 an hour. Wiseman’s hourly rate after he left CDM Smith was only
$175 per hour. Added to this amount would be any direct costs related to the project, such as
subcontractor fees and other necessary expenses incurred to fulfill the terms of the contract.
Subcontractor fees made up the bulk of any additional costs added to Wiseman’s estimated direct
labor charge.



                                                  2
Knowing how Wiseman calculated the contract price of his contracts, Investigator Taylor
decided to also conduct a forensics investigation of the contracts, and Wiseman’s books and
records and tax returns to determine if the contracts were padded. Investigator Taylor determined
that a forensics investigation was necessary because Investigator Taylor could not determine the
value of the single year (non-recurring) contracts, and to further corroborate his initial findings.

The results of this forensics investigation are reflected in the following chart:

                                            2014 - 2017

                                Item                               Totals           Rate

                   Total Contract Price (Actual)

       Multi-Year Contracts (Actual)                               $824,840
       Yearly Contracts (Actual)                                 $1,315,550

       Total Contract Price (Actual)                             $2,140,390
       Subcontractors (Actual)                                    -$729,669

       Total Funds Available                                     $1,410,721     $176

                  Total Contract Price (Forensic)

       Gross Receipts ($175 Hour - Yearly Rate)                  $1,400,000     $175
       Subcontractors (Actual)                                     $729,669

       Total Contract Price (Forensic)                           $2,129,669

           Comparison of Contracts (Actual v Forensic)

       Total Contract Price (Actual)                             $2,140,390
       Total Contract Price (Forensic)                           $2,129,669

                     Net Income (Tax Returns)

       Salary                                                      $261,000
       Pensions                                                    $178,000
       Net Profit (Includes Buncombe County Employees)             $362,262

       Net Income (Tax Returns)                                    $801,262     $100




                                                   3
In addition to the above described investigative techniques, Investigator Taylor analyzed the
Government’s Information filed against Wiseman in an attempt to further corroborate
Investigator Taylor’s findings. The Information filed against Wiseman alleged that from 2001
through 2017, Buncombe County entered into contracts with CDM Smith totaling approximately
$13.3 million. The information further alleged that from May 2014 through February 2018,
Buncombe County paid EIC (Wiseman) approximately $1.9 million pursuant to contracts
negotiated with Wiseman.

An analysis of the Information reflected that the EIC contracts resulted in the following net
savings to Buncombe County:


                             Item                                      Yearly

      CDM Smith Contracts - $13.3 Million (17 Years)                   $782,353

      EIC Contracts - $1.9 Million (4 Years)                          -$475,000

      Yearly Net Savings to Buncombe County                            $307,353


                                    Results of Investigation

Investigator Taylor conducted a thorough investigation of all available documents relating to the
payment of trips and other personal expenses by Joe Wiseman for Buncombe County employees.
Investigator Taylor also conducted a thorough investigation of the lump sum contracts negotiated
by Wiseman with Buncombe County officials.

Based on this investigation, Investigator Taylor determined the following:

   1) Wiseman’s hourly labor rate was $175 per hour.
   2) The hourly rate for engineering firms CDM Smith and SCS exceeded $175 per hour.
   3) Wiseman included his hourly labor rate plus direct costs related to the project in his
      negotiated contract price.
   4) The total price of the contracts during the period 2014 - 2017 was $2,140,390.
   5) The total amount Wiseman paid subcontractors during this period was $729,669.
   6) The funds available to Wiseman during this period to pay all of his overhead expenses
      and realize a profit was $1,410,721.
   7) The hourly rate of the funds available to Wiseman to pay his overhead expenses and
      realize a profit was $176 per hour.
   8) In addition to his overhead expenses, Wiseman also paid for all trips and other personal
      expenses for Buncombe County employees from his available funds.
   9) Wiseman’s tax returns revealed that during the period 2014 - 2017 Wiseman’s business
      realized a total net income of $801,264, after paying all overhead expenses and the trips
      and other personal expenses paid for Buncombe County employees.



                                                 4
   10) The hourly rate of Wiseman’s total net income was $100 per hour. The remaining $75 per
       hour was used by Wiseman to pay all of his overhead expenses and for the trips and other
       personal expenses paid for Buncombe County employees. This substantially reduced the
       potential profit Wiseman could have made, had he not paid for the trips and other
       personal expenses for Buncombe County employees.
   11) Wiseman’s total net income of $801,264 during the period 2014 - 2017 resulted in an
       average annual income of $200,315 per year.
   12) Wiseman’s salary from CDM Smith during 2011 was $200,201; therefore, Wiseman’s
       average annual income of $200,315 per year is consistent with what he was making while
       employed at CDM Smith.
   13) An analysis of the government’s Information filed against Wiseman further corroborates
       Investigator Taylor’s findings. It is believed these savings were the result of Wiseman’s
       lower labor rate, compared to CDM Smith’s rate and CDM Smith’s use of multiple
       employees on a contract.

                                         Conclusions

Based on my experience, my expertise, my thorough review of the relevant evidence and my
discussions with Mr. Wiseman, I have concluded, to a reasonable certainty that Mr. Wiseman did
not, and could not, have padded or inflated his contracts with Buncombe County.

Investigation completed.




_____________________________________

Ronald R. Taylor
Private Investigator
NCPPS #3863
SCPDC #2753
1235 East Boulevard
Suite E-183
Charlotte, NC 28203
704-779-3919 Cell/Text
rontaylorpi@gmail.com




                                               5
